One of the errors assigned is, “ that the execution on the replevy bond issued for too much.”
When judgment was rendered in this cause on the 22d day of this term, by miscalculation, the court supposed that the excess-was only a few pence, but it now finds the excess to be 4s 2f. It is to be lamented that errors of this kind can not always be corrected with less expense and delay than must necessarily attend, an application to this court; but upon reconsideration the court conceives itself bound to rectify them in some equitable way until, it shall be otherwise provided by the legislature.
Wherefore, it is ordered that the said judgment be set aside ; and: it is now considered by the court that the plaintiff in the court-below shall not proceed on the said replevy bond until a credit shall be endorsed thereon for the said 4s 2f, and also for the-*188-amount of the costs of the plaintiff in this court expended in pros•eeuting this writ of error, which being done, an execution may issue for the residue of the said replevy bond, which is ordered to be certified to the said court.